Adams, On. J.,
dissenting. I think that the counsel for the defendant, in drawing and asking the 8th instruction designed that the jury should be led to believe that a partner may always jmrchase from his co-partner when he thinks that his interest requires it. I think that the instruction was well calculated to lead the jury so to believe. If so, it is erroneous, and the error was not cured by the giving of another instruction which contravened it, and expressed the correct rule, because one instruction is as authoritative as another.